UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7522


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DEANGELO LAVALE THORPE,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     Robert E. Payne, Senior
District Judge. (3:06-cr-00129-REP-1; 3:11-cv-00112-REP)


Submitted:   December 13, 2012            Decided:   December 18, 2012


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


DeAngelo Lavale Thorpe, Appellant        Pro Se.    Peter Sinclair
Duffey,   Elizabeth  Wu,   Assistant     United  States  Attorneys,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            DeAngelo Lavale Thorpe seeks to appeal the district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp. 2012) motion and denying his motion for reconsideration.

The orders are not appealable unless a circuit justice or judge

issues      a      certificate        of       appealability.           28      U.S.C.

§ 2253(c)(1)(B) (2006).           A certificate of appealability will not

issue     absent     “a     substantial    showing      of     the    denial    of    a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2006).              When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating       that   reasonable      jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.              Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El   v.   Cockrell,     537    U.S.    322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                        Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Thorpe has not made the requisite showing.                      Accordingly, we

deny a certificate of appealability and dismiss the appeal.                          We

dispense     with        oral   argument   because      the     facts    and     legal



                                           2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3